Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This application is a 371 of PCT/US2018/054373 10/04/2018, which claims benefit of 62/568,004 10/04/2017.
	Claims 1-2, 7-10, 17, 22-23, 30-31, 33, 37-38, 47, 50, 156-177 are pending.  
Claim Rejections/Objections Maintained/ New Grounds of Rejection
2.	The rejection of claims 1-2, 7-10, 17, 22-23, 30, 31, 33 37-38, 156-159, 161-163, and 165-174 and new claim 177 under 35 U.S.C. 103 as being unpatentable over Gaul AND Davidson is maintained.  Applicant's representative arguments presented July 5, 2022 have been fully considered but are not persuasive.  It is argued that Davidson teaches only a Lewis acid promoted version of the reaction with certain additives, and that “a person of ordinary skill in the art would not have had a reasonable expectation that the other additives listed in Davidson (i.e., “amines, desiccants like trialkylaluminum reagents and zeolites, standard free radical scavengers”) would be effective in the claimed reaction” (Remarks July 5, 2022 at page 10 ¶ 1).  The examiner finds this argument unpersuasive. Since Gaul shows that various perchlorates, including those which are the first in the list of Davidson additives ('alkali perchlorates'), were independently able to promote the reaction as solo promoters, it is reasonable to think the other additives in the Davidson list would behave in a similar manner. Since Gaul uses some of the other promoters alone, there is a reasonable expectation of success in using the others listed.  According to the arguments “the claimed reaction as difficult and demanding—even “inaccessible via conventional means.”” however the instant claims embrace these same alternative conditions, “amines, desiccants like trialkylaluminum reagents and zeolites, standard free radical scavengers”, without any examples in the specification.  On the one hand it is argued when viewing the prior art there is no expectation of success in employing these known conditions without examples, yet the instant claims are drawn to all of these conditions and more, remarkably to any condition that is not an explicit prior art example condition (i.e. “wherein the reaction is carried out in the absence of a perchlorate” (claim 1); “where the reaction is carried out in the absence of a Lewis acid;” (claim 1), “in the absence of added acid” (claim 2) “in the absence of a Bronsted acid” (claim 3), “wherein the solvent is not an ionic liquid” (claim 177)). Beyond the Davidson disclosure, zeolites and molecule sieves are known to catalyze Diels-Alder reactions, see for example Dessau US 4,413,154 (abstract, col. 1 lines 17-20). Amines have also been used to catalyze the Diel-Alder reaction as disclosed in Hall U.S. 3,981,924 (condition iv. abstract, col. 6 lines 1-24).
 If the reaction is “difficult and demanding” as argued, the paucity of detail in the specification casts doubt on the enablement of the full scope of the claims which embrace any condition except those known. The claimed reaction is supported by only one example in the specification. Paragraph [00264] on page 88 states "However, it was recently discovered that mixing a solution of the two reactions [sic, reactants?] in a polar solvent like acetonitrile, NMP, DMPU, and acetone solvents with modest warming gave a 64% conversion to Compound (1) with a very favorable 84:16 ratio of exo-endo isomers (using NMP)." There is no additional information including actual experimental conditions for this reaction, although applicants’ representative points to a section generally describing a basic workup and recrystallization, which does not report details. If the conditions were "totally unexpected based on 37 years of precedent" [as described on page 89 of the specification] and the reaction is “difficult and demanding” one would expect examples with experimental details of carrying out the reaction to help inform artisans who would conduct the reaction after expiry of the patent. Typically, an experimental procedure example is given to chemists in the art with amounts, volumes, reaction times, temperatures and detailed purification methods. Guidance to this end is found in the author guidelines of reputable scientific journals in the area. “Reactant, reagent, and catalyst quantities should be given in both weight and molar units. Reaction solvent volumes and reaction times should be reported.....All reported yields should represent weighed amounts of isolated and purified products and must be reported in the Experimental Section as both weights and percentages.....Manuscripts that illustrate a new or modified synthetic method with multiple examples conducted on a submillimolar scale should include one or more examples carried out on a larger scale to demonstrate the practical utility of the method as a synthetic tool.....For reactions that require heating, identify the temperature and heat source (oil bath, heating mantle, etc.) or the model and manufacturer number if a device is used, e.g. a microwave or sonicator.” Journal of Organic Chemistry Author Guidelines Last Updated May 5, 2022 (Synthesis Experiments, page 7-8).  Patent specifications have never required such particularity but typically do not report reaction conditions that are "totally unexpected based on 37 years of precedent". 
Applicants’ argument of unexpected results based upon the single example of “mixing Compound (2) and furan in” “(e.g., NMP)” is not commensurate in scope with the claims. Evidence of unexpected results "must be reasonably commensurate with the scope of the claims," although every claimed embodiment need not be tested. In re Huai-Hung Kao, 639 F.3d 1057, 1068 (Fed. Cir. 2011); see also Allergan, Inc. v. Apotex, Inc., 754 F.3d 952, 965 (Fed. Cir. 2014). "Appellant bears the burden of establishing a nexus between the full scope of the claimed invention and the proffered evidence of nonobviousness." Demaco Corp. v. F. Von Langsdorff Licensing Ltd., 851 F.2d 1387, 1392 (Fed. Cir. 1988).   Unexpected results must be “commensurate in scope with the degree of protection sought by the claimed subject matter.” In re Harris, 409 F.3d 1339, 1344 (Fed. Cir. 2005).  With regard to results submitted in the response in “Appendix A” these are not part of the disclosure and it is unclear what purpose this section serves.  It is interesting to note that the reaction times are extremely long (28 days), which would be expected for a reaction that does not have a catalyst.
The rejection of claims 160, 164 under 35 U.S.C. 103 as being unpatentable over Gaul AND Davidson as applied to claims  1-2, 7-10, 22-23, 30, 33, 17, 31, 37-38, 156-159, 161-163, 165-174 above, and further in view of “2-Pyrrolidone” in Ullman’s Encyclopedia of Organic Chemistry 2011 Wiley-VCH Verlag GmbH & Co. KGaA, Weinheim, pages 1-7 is maintained for the same reasons. Applicant's representative arguments presented July 5, 2022 have been fully considered but are not persuasive.
The rejection of claims 1-2, 7-10, 22-23, 30-31, 33, 37-38, 156-158, 161-163, 165-174 under 35 U.S.C. 103 as being unpatentable over Grieco AND Earle is maintained.  Applicant's representative arguments presented July 5, 2022 have been fully considered but are not persuasive. It is argued that the reactions in Earle are not demanding and employ only very reactive dienophiles, and that there is no reasonable expectation of success in applying the reaction to the starting materials of Grieco (Remarks July 5, 2022 at page 14-15).  The examiner finds this argument unpersuasive since Earle actually suggests using the alternative conditions to Grieco.  The specification contains no example of the reaction of Earle. On one hand the prior art is not expected to work, but the reaction claimed is expected to work based upon no evidence.   With regard to the conditions of Earle being “far inferior” to that of Grieco, that is not shown in the prior art.  Earle notes that “Rate enhancements and selectivities similar to those of reactions performed in lithium perchlorate–diethyl ether mixtures have been observed.” “Similar” is not as applicant alleges “far inferior”. As discussed above avoiding perchlorates and using ionic liquids offers a number of advantages beyond similar rates and selectivities. “The execution of Diels–Alder reactions in ionic liquids has several distinct advantages, in that the ionic liquids have no measurable vapour pressure, can be recycled, are non-explosive, are thermally robust, and are more convenient to use”, “generate almost no waste products”, and “could be used on an industrial scale.”  In addition, perchlorates present a number of environmental and health hazards and would be avoided. Above certain levels, perchlorate can prevent the thyroid gland from getting enough iodine, which can affect thyroid hormone production. The consequences of insufficient thyroid hormone levels during human growth and development are well known and their discharge from industrial sources is controlled. Therefore, the artisan would be motivated to avoid perchlorates and use the conditions of Earle.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-2, 7-10, 17, 22-23, 30-31, 33, 37-38, 156-159, 161-163, 165-174, 177 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaul, Micheal D. “PART I. DIELS-ALDER REACTIONS PERFORM ED IN HIGHLY POLAR MEDIA. PART II. REACTIONS OF ALLENYLSTANNANES WITH IN SITU GENERATED IMMONIUM IONS.” Dissertation, Indiana University, Bloomington Indiana, 1990 AND Davidson WO 2016100732 (cited on the ISR also published as US 10,745,413). The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
A)	Determining the scope and contents of the prior art.
B)	Ascertaining the differences between the prior art and the claims at issue.
C)	Resolving the level of ordinary skill in the pertinent art.
D)	Considering objective evidence present in the application indicating obviousness or nonobviousness.

A)	Determining the scope and contents of the prior art:  The prior art of Gaul on page 26 in Table VI teaches the process of the instant claim 1.  Entries 1-7 do not use an acid. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The first compound is furan, compound 54 is compound (2), and compound 55 is compound (1)




    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

The reactions are at ambient pressure and temperature and at least entries 1-7 do not use an acid.  The reactions with the quat salts worked about the same as those with lithium salts, “[C]omparison of entries 5 and 8 illustrate that 2.0 M solutions of tetra-n-butylammonium perchlorate and lithium perchlorate in acetone provide nearly the same yield {23% versus 24%) under identical reaction conditions.”   The solvent in these examples was ethyl acetate or acetone and excess furan was used as per footnote a, (claim 30).  The exo:endo ratio is up to 88:12 or about 9:1, which is in the range of claim 33.  
Davidson teaches a near identical process to that of Gaul on page 2 it is reported that endo:exo ratios of up to 100:1 are achievable page 2, paragraph [0006].  The general transformation is on page 31 at paragraph [0091] ff. in Davidson is called Phase 2.  On page 32 paragraph [0093] it is stated that exo product can be achieved in 100% and that the yield can be as high as 100% at paragraph [0094].  According to paragraph [0092] on page 32, such increased yields and exo:endo ratios can be achieved by adding various reagents, “Improvements in yields and exo-endo ratios in certain cases can be enhanced they addition of trace amounts of alkali perchlorates, silver perchlorates, amines, dessicants like trialkyl aluminum reagents and zeolites and by adding various standard free radical scavengers to the reaction.” [Emphasis added]
B)	Ascertaining the differences between the prior art and the claims at issue.
Gaul uses perchlorate salts, while the instant claim 1 excludes perchlorates, however Davidson shows that other reagents other than perchlorates including “amines, dessicants like trialkyl aluminum reagants and zeolites and by adding various standard free radical scavengers” provide “improvements in yields and exo-endo ratios”. The process of the instant claim 17 is drawn to a solvent free process, while Gaul uses solvent.  The process of claim 31 is drawn to a process with the furan in an amount of 4 to 5 equivalents, while Gaul uses 10 equivalents.  Claim 37 is drawn to a process with an exo:endo ratio of about 98:2, while Gaul in the examples is drawn to about 88:12 or around 9:1.  Claim 38 is drawn to a yield of greater 50% while Gaul in example 7 has a yield of 50%.
C)  	Resolving the level of ordinary skill in the pertinent art D) Considering objective evidence present in the application indicating obviousness or nonobviousness:  The level of ordinary skill is high.   It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to perform process modifications to Gaul to embrace the conditions of Davidson to achieve the results in the instant claims.   Since Davidson teaches alternatives to perchlorates. Perchlorates present a number of environmental and health hazards and would be avoided. Above certain levels, perchlorate can prevent the thyroid gland from getting enough iodine, which can affect thyroid hormone production. The consequences of insufficient thyroid hormone levels during human growth and development are well known and their discharge from industrial sources is controlled. Therefore the artisan would be motivated to avoid perchlorates.  This is discussed on column 17 lines 1-27.
Regarding the yield in claim 38, there is a clear time dependence on product formation, as shown by Gaul in the Table above.  At 9.5h there is a 13% yield (entry 1), at 24 hrs there is 32% yield (entry 2), and at 72 hrs a 46% yield (entry 3).  Based upon this clear relationship one could simply run the reaction a little longer or simply increase the temperature which typically has a doubling effect on reaction rate for every 10 degrees.  Moreover Davidson says increased yields can be achieved by adding various reagents that are not lewis acids, including “amines, dessicants like trialkyl aluminum reagents and zeolites and by adding various standard free radical scavengers to the reaction.” As such achieving a yield of greater than 50% is achievable.  
	Regarding the exo:endo ratio in claim 37 of “about 98:2”, according to Davidson the exo product can be achieved in 100% by adding various reagents that are not lewis acids, including “amines, dessicants like trialkyl aluminum reagents and zeolites and by adding various standard free radical scavengers to the reaction.” 
	Regarding the amount of excess furan in claim 31, or ratios in claims 173-174, the amount of a reagent is routinely optimized in organic processes values of various parameters for processes were specifically claimed and not disclosed in the art but capable of being determined by the skilled artisan; see In re Hoeschele (CCPA 1969) 406 F2d 1403, 160 USPQ 809; In re Cole (CCPA 1964) 326 F2d 769,140 US PQ 230 (molar proportions); Ex parte Khusid et at (POBA 1971) 174 USPQ 59 (molar proportions, temperature difference); According to Davidson, “Experimental Methods for Step 6:  (130)    A 5.0 M solution of LiClO4 in diethyl ether (25.15 g, 235.6 mmol)  is added to a stirred mixture of furan (5.45 g, 80.1 mmol) and compound (2)  (2.5 g, 16.0 mmol) at room temperature under argon atmosphere.”  This is a ratio of compound 2 to furan of 1:5 which is the range of claim 31.  One of ordinary skill would be motivated to reduce the amount of furan in the process since as shown by Davidson the reaction still works and doing so would save money.
	Regarding the prospect of conducting the reaction without solvent (claim 170-172) according to Davidson patent claim 6 in the US equivalent, “Claim 6.  The process of claim 1, wherein the reaction is carried out in a solvent.”  This implies that in claim 1 both a solvated process and solvent free process are envisaged and as such conducting the reaction with or without solvent is within the teaching of the prior art. 	
	Regarding the solvent a number of solvents are listed in Davidson including those at column 24 “The reaction may be performed with  acetone, toluene, benzene, xylenes, chlorobenzene, methylene chloride, ethylene  dichloride, dioxane, tetrahydrofuran (THF), tert-butyl methyl ether,  diisopropyl ether, 1,2-dimethoxyethane (glyme), acetonitrile, ethyl acetate,  isopropyl acetate, water, or a mixture thereof as the solvent.” A number of these are in claim 159 and most are polar aprotic (claims 157-158).
Regarding the temperature and pressure limitations, Davidson discloses the temperature and pressures of the instant claims at column 19 lines 4-64. Adjusting the temperature is routine optimization as discussed above. 
4.	Claims 160, 164  is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaul AND Davidson as applied to claims  1-2, 7-10, 22-23, 30, 33, 17, 31, 37-38, 156-159, 161-163, 165-174 above, and further in view of “2-Pyrrolidone” in Ullman’s Encyclopedia of Organic Chemistry 2011 Wiley-VCH Verlag GmbH & Co. KGaA, Weinheim, pages 1-7. While Gaul and Davidson teach a number of solvents for the reaction including various polar aprotic solvents, NMP is not mentioned.  According to Ullman’s, “NMP is an important solvent because of its low volatility, thermal stability, high polarity, and aprotic, noncorrosive properties. Due to its favorable toxicological and ecological properties in relation to, e.g., those of chlorinated hydrocarbons, it has been used to replace such solvents in various applications.... . NMP is nontoxic to most aquatic life and shows good biodegradability [16, 31]. The most important data are: BOD5 1100 mg/g NMP (DIN 38 409 part 51), COD 1600 mg/g NMP (DIN 38 409 part 41), TOC (total organic carbon) 600 mg/g NMP (DIN 38 409 part 3), biodegradability: > 90 % DOC (dissolved organic carbon) degradation (Zahn-Wellens static test, DIN 38 412 part 25).”  One would be motivated to use NMP as a polar aprotic solvent due to its decreased toxicity and environmental friendliness as compared to the other solvents.
5.	Claims 1-2, 7-10, 22-23, 30-31, 33, 37-38, 156-158, 161-163, 165-174 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grieco, P.A.; Nunes, J. J.; Gaul, M. D. “Dramatic Rate Accelerations of Diels-Alder Reactions in 5M Lithium Perchlorate-Diethyl Ether: The Cantharidin Problem Reexamined”  J. Am. Chem. Soc., 1990, 112, 4595 (cited on the IDS) AND Earle, Martyn J. “Diels–Alder reactions in ionic liquids A safe recyclable alternative to lithium perchlorate–diethyl ether mixtures” Green Chemistry, February 1999, 23-25.  The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
A)	Determining the scope and contents of the prior art.
B)	Ascertaining the differences between the prior art and the claims at issue.
C)	Resolving the level of ordinary skill in the pertinent art.
D)	Considering objective evidence present in the application indicating obviousness or nonobviousness.

A)	Determining the scope and contents of the prior art:  
Grieco on page 4596  first scheme on column 1 discloses the process of the instant claim 1 where dienophile (1) is reacted with furan to make Cantharidin:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

“In sharp contrast, the Diels-Alder reaction between furan and dienophile 1 in 5.0 M lithium perchlorate in diethyl ether proceeded at ambient temperature and pressure, giving rise (70% yield) after 9.5 h to cycloadducts 2 and 3 in an 85:15 ratio. A systematic examination of this reaction confirmed a direct correlation between reaction rate and molarity, with the rate increasing on going from 1.0 to 5.0 M lithium perchlorate in diethyl ether (Table II).” Claim 38 is drawn to a yield of greater 50%, Grieco in example  has a yield of 70%.
Subsequent to the work of Grieco, Earle discovered that the same Diels-Alder reactions proceed in various ionic liquids without the use of lithium perchlorate or Lewis acids:
Diels–Alder reactions in neutral ionic liquids (such as 1-butyl-3-methylimidazolium trifluoromethanesulfonate, 1-butyl-3-methylimidazolium hexafluorophosphate, 1-butyl-3-methylimidazolium tetrafluoroborate, and 1-butyl-3-methylimidazoliumlactate) are reported. Rate enhancements and selectivities similar to those of reactions performed in lithium perchlorate–diethyl ether mixtures have been observed. As the ionic liquids used have no measurable vapour pressure, are thermally robust, will tolerate impurities such as water, and are recyclable, it is envisaged that these systems could be used on an industrial scale. [Summary page 23].....Here, we have performed a number of Diels–Alder reactions in neutral ionic liquids such as 1-butyl-3-methylimidazolium trifluoromethanesulfonate ([bmim][OTf]),16 [bmim][PF6],17 [bmim][BF4],18 and [bmim][lactate]. ¶ Rate enhancements and selectivities similar to those of reactions performed in LPDE10 have been observed [Intorduction page 23 column1 last ¶ to column 2]...... In order to directly compare the performance of a Diels–Alder reaction in an ionic liquid with similar reactions in lithium perchlorate–diethyl ether mixtures (5 M LPDE) and water (the same conditions used by Grieco et al. 10), the conversion after a given period of time was determined for similar amounts of solvent [Page 24, column 1 ¶2] .....The conversion rates are higher (typically 40–60% conversion after 1 h) and less of the cyclopentadiene dimer by-product is formed. One of the main advantages of ionic liquids is the large thermal operating range that is possible (typically 240 °C to 200 °C), which enables excellent kinetic control. Reactions can be effected by heating the bottom part of a sealed tube containing ionic liquid. Since the ionic liquid has virtually no vapour pressure, the pressure created from volatile compounds (such as isoprene) is modest and specially designed high pressure apparatus is not necessary. The reaction of isoprene with dienophiles such as ethyl acrylate or but-3-en-2-one in ionic liquids (see entries 16–18) is slow at room temperature, but proceeds smoothly at 70–80 °C [Page 24, column 2 ¶1]........Note: the reaction rates and selectivities in the [bmim][BF4] ionic liquid without a Lewis acid present are similar to those in the [bmim][PF6] ionic liquid. [Page 25 column 1]

10.  P. A. Grieco, J. J. Nunes and M. D. Gaul, J. Am. Chem. Soc., 1990, 112, 4595

Ionic liquids are excellent solvents for the Diels–Alder reaction. In terms of conversion after a given time period, they are similar to those of lithium perchlorate–diethyl ether mixtures. All of the ionic liquids investigated so far promote the Diels–Alder reaction to varying extents, but the factors that affect this are at present not fully understood. Ionic liquids have several advantages over lithium perchlorate–diethyl ether systems, in that they can be used over a wide temperature range (240 °C to 200 °C), can be used under pressure, are not oxidising or explosive, are easily recycled and can be used in conjunction with Lewis acids. More general advantages are that ionic liquids have no measurable vapour pressure, are thermally robust, will tolerate impurities such as water, and if the extraction solvent is recycled, generate almost no waste products. It is envisaged that these systems could be used on an industrial scale.

B)	Ascertaining the differences between the prior art and the claims at issue.
Grieco uses lithium perchlorate salts in the reaction, while the instant claim 1 uses the known alternative conditions of Earle without perchlorate or Lewis acid.  The process of claim 31 is drawn to a process with the furan in an amount of 4 to 5 equivalents, while Grieco uses 10 equivalents.  Claim 37 is drawn to a process with an exo:endo ratio of about 98:2, while Grieco in the examples is drawn to about 85:15 to 87:13 (Table II) or around 9:1. 
C)  	Resolving the level of ordinary skill in the pertinent art D) Considering objective evidence present in the application indicating obviousness or nonobviousness:  The level of ordinary skill is high.   It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use the alternative conditions of Earle on the reaction of Grieco.  Earle directly compares the conditions of Grieco to those with various ionic liquids, since Grieco is reference 10.  Earl notes that “Rate enhancements and selectivities similar to those of reactions performed in lithium perchlorate–diethyl ether mixtures have been observed.” As discussed above avoiding perchlorates and using ionic liquids offers a number of advantages. “The execution of Diels–Alder reactions in ionic liquids has several distinct advantages, in that the ionic liquids have no measurable vapour pressure, can be recycled, are non-explosive, are thermally robust, and are more convenient to use”, “generate almost no waste products”, and “could be used on an industrial scale.”  In addition, perchlorates present a number of environmental and health hazards and would be avoided. Above certain levels, perchlorate can prevent the thyroid gland from getting enough iodine, which can affect thyroid hormone production. The consequences of insufficient thyroid hormone levels during human growth and development are well known and their discharge from industrial sources is controlled. Therefore the artisan would be motivated to avoid perchlorates.  
Regarding the yield in claim 38, there is a clear time and temperature dependence on product formation, as shown by Table 1 in Earle.  “One of the main advantages of ionic liquids is the large thermal operating range that is possible (typically 240 °C to 200 °C), which enables excellent kinetic control.)”  Based upon this clear relationship one could simply run the reaction a little longer or simply increase the temperature which typically has a doubling effect on reaction rate for every 10 degrees.  
	Regarding the exo:endo ratio in claim 37 of “about 98:2”, according to Earle the exo product can be achieved in 40:1 by choosing the correct ionic liquid (entry 19).  This is a five fold improvement over the lithium perchlorate condition (entry 12). 
	Regarding the amount of excess furan in claim 31, or ratios in claims 173-174, the amount of a reagent is routinely optimized in organic processes values of various parameters for processes were specifically claimed and not disclosed in the art but capable of being determined by the skilled artisan; see In re Hoeschele (CCPA 1969) 406 F2d 1403, 160 USPQ 809; In re Cole (CCPA 1964) 326 F2d 769,140 US PQ 230 (molar proportions); Ex parte Khusid et at (POBA 1971) 174 USPQ 59 (molar proportions, temperature difference).  One of ordinary skill would be motivated to reduce the amount of furan in the process since doing so would save money.	
	Regarding the temperature and pressure limitations, adjusting the temperature is routine optimization as discussed above. The ionic liquids are polar solvents since they are salts, and are also aprotic.
Conclusion
6.	 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID K O'DELL/            Primary Examiner, Art Unit 1625